Case 2:19-cv-12235-SDW-SCM Document 24 Filed 07/13/20 Page 1 of 9 PageID: 276



                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY

NOT FOR PUBLICATION


     THE PRUDENTIAL INSURANCE                        Civil Action
     COMPANY OF AMERICA,
                                                     2:19-cv-12235-SDW-SCM
                  Plaintiff,
     v.
                                                     REPORT AND RECOMMENDATION
     STEVEN QUADREL, CHRIS QUADREL,                  ON MOTION FOR ATTORNEY FEES
     RYAN QUADREL, individually and in his
     capacity as Executor of The Estate of Mark      [D.E. 21]
     Quadrel, and THE ESTATE OF MARK
     QUADREL,

                  Defendants.


Steven C. Mannion, United States Magistrate Judge.

          Before this Court is Defendants Chris Quadrel, Ryan Quadrel, and Ryan Quadrel as the

executor of the Estate of Mark Quadrel’s Estate’s (collectively “the Quadrels”) motion for attorney

fees against co-defendant Steven Quadrel (“Steven”). 1 The Honorable Susan D. Wigenton,

U.S.D.J. referred the motion for Report and Recommendation. 2 The Quadrels’ motion is

unopposed. Upon consideration of the Quadrels’ submission and for the reasons stated herein, it

is respectfully recommended that the Quadrels’ motion for attorneys’ fees and costs be DENIED.




1
  (ECF Docket Entry No. (“D.E.”) 21, Notice of Mot.). Unless indicated otherwise, the Court will
refer to documents by their docket entry number and the page numbers assigned by the Electronic
Case Filing System.
2
    L. Civ. R. 72.1(a)(2).
Case 2:19-cv-12235-SDW-SCM Document 24 Filed 07/13/20 Page 2 of 9 PageID: 277



I.         BACKGROUND AND PROCEDURAL HISTORY 3

           The Prudential Insurance Company of America (“Prudential”) filed this interpleader

action. 4 Mark Quadrel (“Mark”) contracted with Prudential under the Prudential Group Contract

number G-14800 (the “Group Plan”). 5 The Beneficiary Rules of the Group Plan (the “Beneficiary

Rules”) provide:

                   If there is a Beneficiary for the insurance under a coverage, it is
                   payable to that Beneficiary. Any amount of insurance under a
                   Coverage for which there is no Beneficiary at your death will be
                   payable to your estate.

                   If a beneficiary dies before you, that Beneficiary’s interest will end.
                   It will be shared equally by any remaining Beneficiaries, unless the
                   Beneficiary Form states otherwise. 6

At all relevant times, Mark was covered with term life insurance benefits for $566,989.50 (“Total

Death Benefits”). 7

           On or about September 20, 2016, Mark designated his three children, Ryan Quadrel

(“Ryan”), Chris Quadrel (“Chris”), and Steven Quadrel, as co-equal beneficiaries, each inheriting




3
  The allegations set forth within the pleadings and motion record are relied upon for purposes of
this motion only. The Court has made no findings as to the veracity of the parties’ allegations.
4
    (D.E. 1, Compl., ¶ 1).
5
    Id. at ¶ 8.
6
    Id. at ¶ 18.
7
    Id. at ¶ 9.
Case 2:19-cv-12235-SDW-SCM Document 24 Filed 07/13/20 Page 3 of 9 PageID: 278



33.33% of the Total Death Benefits. 8 On March 1, 2018, Ryan was appointed the Administrator

of Mark’s Estate by the Essex County Surrogate’s Court in New Jersey. 9

           On October 24, 2018, Mark was murdered—suffering gunshot wounds to the head and

torso. 10 Consistent with the Beneficiary Rules, both Ryan and Chris received their share of the

Total Death Benefit. 11 However, Steven, who is incarcerated at the Montgomery County

Correctional Facility 12 is currently unable to claim his share of the Total Death Benefit, as he has

been charged with first and third-degree murder of his father Mark. 13

           At the time of his death, Mark was domiciled in New Jersey, but was killed in

Pennsylvania. 14 Pursuant to the Beneficiary Rules, Prudential was unsure whether the New Jersey

or Pennsylvania’s Slayer Statute governed the issues in this case. 15 On November 5, 2019, this

Court granted Chris and Ryan’s October 2, 2019 motion requesting a Declaratory Judgment and

held that New Jersey law would apply to the interpretation of the Policy’s beneficiary rules. 16 The




8
    Id. at ¶ 10.
9
    (D.E. 21-2, Def.s’ Notice of Mot., at 2).
10
     (D.E. 1, Compl., ¶ 12).
11
     Id. at ¶ 13.
12
     Id. at ¶ 2.
13
     Id. at ¶ 15.
14
     Id. at ¶ 19.
15
     Id. at ¶¶ 16-7.
16
     (D.E. 21-2, Def.s’ Notice of Mot., at 5).
Case 2:19-cv-12235-SDW-SCM Document 24 Filed 07/13/20 Page 4 of 9 PageID: 279



Court further held that the New Jersey Slayer Statute shall govern the disposition of the policy

proceeds held by this Court should Steven be found guilty of Mark’s murder. 17

           The Quadrels now move for attorney fees and costs against co-defendant, Steven.


II.        LEGAL STANDARD

           “Our basic point of reference when considering the award of attorney's fees is the bedrock

principle known as the American Rule: Each litigant pays his own attorney's fees, win or lose,

unless a statute or contract provides otherwise.” 18 Over the years, statutory changes to the

American Rules have taken many forms. 19

           To determine whether Congress intended to depart from the American Rule, courts should

first look to the language of the statute or rule. 20 While “[t]he absence of [a] specific reference to

attorney’s fees is not dispositive,” 21 Congress must provide a sufficiently “specific and explicit”

indication of its intent to overcome the American Rule’s presumption against fee shifting. 22




17
     Id.
18
     Baker Botts L.L.P. v. ASARCO LLC, 576 U.S. 121, 124, 135 S.Ct. 2158, 192 L.Ed.2d 208 (2015).
19
     Id. at 126.
20
     Hardt, 560 U.S. at 254, 130 S.Ct. 2149 (internal quotation marks omitted).
21
     Key Tronic Corp. v. United States, 511 U.S. 809, 815, 114 S.Ct. 1960, 128 L.Ed.2d 797 (1994).
22
  Alyeska Pipeline Service Co. v. Wilderness Society, 421 U.S. 240, 260, 95 S.Ct. 1612, 44 L.Ed.2d
141 (1975); see also Baker Botts L.L.P. v. ASARCO LLC, 576 U.S. 121, 126, 135 S.Ct. 2158, 192
L.Ed.2d 208 (2015).
Case 2:19-cv-12235-SDW-SCM Document 24 Filed 07/13/20 Page 5 of 9 PageID: 280



III.        DISCUSSION AND ANALYSIS

            The Quadrels seek an award of attorney fees in the amount of $10,171.64 and litigation

costs in the amount of $543.73. 23 The Quadrels cite to Federal Rule of Civil Procedure 22 and 28

U.S.C. § 1335 as the basis for their request for fees. 24 The Quadrels also cite to Federal Rule 54(d)

asserting that it defines the power of federal courts to allow for an award of attorney fees and

costs. 25

            Rule 54(d) sets forth the requirements for motions for attorney’s fees, specifically

providing:

                   (d) Costs; Attorney's Fees.

                   (1) Costs Other Than Attorney's Fees. Unless a federal statute, these
                   rules, or a court order provides otherwise, costs--other than
                   attorney's fees--should be allowed to the prevailing party. But costs
                   against the United States, its officers, and its agencies may be
                   imposed only to the extent allowed by law. The clerk may tax costs
                   on 14 days' notice. On motion served within the next 7 days, the
                   court may review the clerk's action.

                   (2) Attorney's Fees.
                   (A) Claim to Be by Motion. A claim for attorney's fees and related
                   nontaxable expenses must be made by motion unless the substantive
                   law requires those fees to be proved at trial as an element of
                   damages.

                   (B) Timing and Contents of the Motion. Unless a statute or a court
                   order provides otherwise, the motion must:
                   (i) be filed no later than 14 days after the entry of judgment;
                   (ii) specify the judgment and the statute, rule, or other grounds
                   entitling the movant to the award; (iii) state the amount sought or
                   provide a fair estimate of it; and (iv) disclose, if the court so orders,
                   the terms of any agreement about fees for the services for which the
                   claim is made.

23
     (D.E. 21-2, Def.s’ Notice of Mot., at 5-6).
24
     Id. at 6.
25
     Id. at 7.
Case 2:19-cv-12235-SDW-SCM Document 24 Filed 07/13/20 Page 6 of 9 PageID: 281



                  (C) Proceedings. Subject to Rule 23(h), the court must, on a party's
                  request, give an opportunity for adversary submissions on the
                  motion in accordance with Rule 43(c) or 78. The court may decide
                  issues of liability for fees before receiving submissions on the value
                  of services. The court must find the facts and state its conclusions of
                  law as provided in Rule 52(a).

                  (D) Special Procedures by Local Rule; Reference to a Master or a
                  Magistrate Judge. By local rule, the court may establish special
                  procedures to resolve fee-related issues without extensive
                  evidentiary hearings. Also, the court may refer issues concerning the
                  value of services to a special master under Rule 53 without regard
                  to the limitations of Rule 53(a)(1), and may refer a motion for
                  attorney's fees to a magistrate judge under Rule 72(b) as if it were a
                  dispositive pretrial matter.

                  (E) Exceptions. Subparagraphs (A)-(D) do not apply to claims for
                  fees and expenses as sanctions for violating these rules or as
                  sanctions under 28 U.S.C. § 1927. 26

           The Court highlights Rule 54(d)(2)(B)(ii), which specifically requires that a motion for

attorney’s fees “specify the judgment and the statute, rule, or grounds entitling the movant to the

award.” 27 In an attempt to meet this requirement, the Quadrels cite to the interpleader rule, which

provides that:

                  (a) The district courts shall have original jurisdiction of any civil
                  action of interpleader or in the nature of interpleader filed by any
                  person, firm, or corporation, association, or society having in his or
                  its custody or possession money or property of the value of $500 or
                  more, or having issued a note, bond, certificate, policy of insurance,
                  or other instrument of value or amount of $500 or more, or providing
                  for the delivery or payment or the loan of money or property of such
                  amount or value, or being under any obligation written or unwritten
                  to the amount of $500 or more, if

                  (1) Two or more adverse claimants, of diverse citizenship as defined
                  in subsection (a) or (d) of section 1332 of this title, are claiming or
                  may claim to be entitled to such money or property, or to any one or
                  more of the benefits arising by virtue of any note, bond, certificate,

26
     F.R.C.P. 54(d).
27
     Id.
Case 2:19-cv-12235-SDW-SCM Document 24 Filed 07/13/20 Page 7 of 9 PageID: 282



                  policy or other instrument, or arising by virtue of any such
                  obligation; and if (2) the plaintiff has deposited such money or
                  property or has paid the amount of or the loan or other value of such
                  instrument or the amount due under such obligation into the registry
                  of the court, there to abide the judgment of the court, or has given
                  bond payable to the clerk of the court in such amount and with such
                  surety as the court or judge may deem proper, conditioned upon the
                  compliance by the plaintiff with the future order or judgment of the
                  court with respect to the subject matter of the controversy.

                  (b) Such an action may be entertained although the titles or claims
                  of the conflicting claimants do not have a common origin, or are not
                  identical, but are adverse to and independent of one another. 28

The above language does not authorize an award of attorney’s fees. This point is recognized by

the Quadrels when they concede that the language of these rules are “silent as to the counsel fee

awards in Interpleader actions outside of those granted to a disinterested stakeholder”, however,

the Quadrel’s nonetheless argue that in light of the silence, “the Act leaves the decision to award

attorney’s fees to the discretion of this Court.” 29

          Courts have limited discretion in awarding attorney’s fees in actions where a statute does

not specifically authorize the award. 30 Although the Interpleader statute and Rule 22 are silent on

this issue, this District has held that “[t]he prevailing principle in interpleader actions brought in

the federal courts . . . is that it is within the discretion of the court to award the stakeholder costs,

including reasonable attorneys fees, out of the deposited fund.” 31 Specifically, “[a] court has the



28
     F.R.C.P. 22; see also 28 U.S.C. § 1335.
29
     (D.E. 21-2, Def.s’ Notice of Mot., at 6).
30
  Alyeska Pipeline Service Co. v. Wilderness Society, 421 U.S. 240, 95 S.Ct. 1612, 44 L.Ed.2d
141 (1975)); see also Metropolitan Life Ins. Co. v. Kubicheck, 83 Fed.Appx. 425, 431 (3d Cir.
2003) (“A court has the discretion to award to an interpleader plaintiff attorneys fees and costs[.]”).
31
   Prudential Ins. Co. of Am. v. Richmond, No. 06-cv-525, 2007 WL 1959252, at *4 (D.N.J. July
2, 2007), aff’d, 336 Fed. App’x 232 (3d Cir. 2009).
Case 2:19-cv-12235-SDW-SCM Document 24 Filed 07/13/20 Page 8 of 9 PageID: 283



discretion to award to an interpleader plaintiff attorneys fees and costs if the plaintiff is (1) a

disinterested stakeholder, (2) who had conceded liability, (3) has deposited the disputed funds with

the court, and (4) has sought a discharge from liability.” 32 The reasoning for this is “[b]ecause the

stakeholder ‘is considered to be helping multiple parties to an efficient resolution of the dispute in

a single court,’ courts find that the stakeholder attorney’s fees are justified.” 33 However, in this

action, justification for an award of fees is not clear.

          The Quadrels have failed to provide a sufficient legal basis for their request of fees. They

essentially assert that silence in a statute allows for the Court’s discretion in awarding attorneys’

fees but provide no legal basis for this argument. To be clear, the Quadrels are not disinterested

stakeholders in this action. To the contrary, both Ryan and Chris are listed as beneficiaries to the

Estate of Mark Quadrel. Thus, their involvement in this action is of adverse parties and not of a

typical interpleader plaintiff who is essentially a middleman. The Quadrels did not bring parties

together for the efficient resolution of disputes, instead, they were the parties brought together to

resolve a dispute involving the division of beneficiary funds under a life insurance policy.

          The Supreme Court has noted that “it is apparent that the circumstances under which

attorneys’ fees are to be awarded and the range of discretion of the courts in making those awards

are matters for Congress to determine.” 34 Further, that the American Rule “is deeply rooted in our

history and in congressional policy; and it is not for us to invade the legislature's province by



32
     Metro. Life Ins. Co. v. Kubichek, 83 Fed. App’x. 425, 431 (3d Cir. 2003) (citation omitted).
33
  Banner Life Ins. Co. v. Lukacin, No. 13-cv-6589, 2014 WL 4724902, at *3 (D.N.J. Sept. 22,
2014) (citing Frontier Ins. Co. v. Mission Carrier, Inc., No. 91-cv-5151, 1992 WL 209299, at *2
(D.N.J. Aug. 24, 1992)).
34
  Alyeska Pipeline Service Co. v. Wilderness Society, 421 U.S. 240, 271, 95 S.Ct. 1612, 1628
(1975).
Case 2:19-cv-12235-SDW-SCM Document 24 Filed 07/13/20 Page 9 of 9 PageID: 284



redistributing litigation costs[.]” 35 Accordingly, the Court should follow the guidance of the

Supreme Court, and decline to grant an award of attorney’s fees under a statute where one does

not already exist and where justification for such an award has not been shown.


IV.        DISCUSSION AND ANALYSIS

           For the reasons set forth above, it is respectfully recommended that the Quadrels’ motion

for attorney’s fees and costs be DENIED. The parties have fourteen (14) days to file and serve

any objections to this Report and Recommendation. 36 The District Court need not consider

frivolous, conclusive, or general objections. 37




                                                              7/13/2020 3:30:26 PM




Original: Clerk of the Court
Hon. Susan D. Wigenton, U.S.D.J.
cc: All parties
    File




35
     Id.
36
     28 U.S.C. § 636(b)(1)(C); L. Civ. R. 72.1(c)(2).
37
  See Battle v. United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987) (internal citations
omitted).
